SAYRE, J.
(1) Defendants were convicted of murder in the second degree, and each of them sentenced to confinement in the penitentiary for 30 years. After due consideration We find that the judgment must be reversed for the court’s refusal of *588charges numbered, 1, 2, 3, and 15 in the record. The case is interesting; but in view of the fact that another trial will be ordered, we do not propose to discuss the evidence. It will be enough to say that the hypotheses of these charges were supported by tendencies of the evidence, and in the peculiar circumstances of the case they may have been of peculiar and legitimate value to defendants. • Some of the cases in which this court has approved charges in substantially the language of charges 2 and 15 in this record have been collected by the Court of Appeals in Pearson v. State, 13 Ala. App. 181, 69 South. 485, to which we refer. Others to the same effect were noted by this court in the recent case of Carpenter v. State, 193 Ala. 51, 69 South. 531, in which this court followed the settled rule in respect to such instructions.—Barker v. T. C., I. Co., 189 Ala. 579, 66 South. 600.
(2) Charges substantially like those numbered 1 and 3 in this record have had uniform approvel in this court. There was evidence going to show that the witnesses to whom these charges refer had made contradictory statements concerning material facts in the case. They should have been given.—Hale v. State, 122 Ala. 85, 26 South. 236, where previous rulings are cited. In Birmingham Ry. v. Glenn, 179 Ala. 263, 60 South. 111, where many of the cases on this subject are collected, this court said:
“The principle of these cases is that where particular evidence is offered for a particular and limited purpose, collateral to the main issue, as in the case of all impeaching or discrediting evidence, parties have a right to have its proper function and its limited operation presented to the jury by an appropriate instruction.”
In our consideration of these charges we have not been unmindful of the amendment of section 5364 of the Code, approved September 25, 1915; Acts 1915, p. 815. As amended, the section still requires that: “Charges moved for by either party * * * must be given or refused in the terms in which they are written.”
It further provides that: “The refusal of a charge though.a correct statement of the law shall not be cause for' a reversal on appeal if it appears that the same rule of law was substantially and fairly given to the jury in the court’s general charge or in charges given at.the request of parties.”
Th.e rule of_ law invoked hy the charges in question .was not stated by the court ".in its general .charge to. the jury nor in any *589of the numerous charges given at the request of the defendants. Defendants were entitled under our uniform rulings to have the proper function and limited operation of the impeaching evidence in this case presented to the jury.
Other questions reserved have been duly considered. They are not of any particular interest, and we prefer not to enter upon that statement of the evidence which a discussion of them would involve. Apart from the- refusal of the charges mentioned above we find no error.
Reversed and remanded.
Mayfield, Somerville, and Thomas, JJ., concur in the opinion.
Anderson, C. J., and Gardner, J., concur in the reversal on charges 2 and 15, and think charges 1 and 3 may be given on a second trial without prejudice to the state, but are not prepared to say refusal of them was reversible error.' McClellan, J.; agrees to reversal on charge 2, and holds there was no error in the refusal of the other charges in question.